Citation Nr: 1341156	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a thoracolumbar spine disorder.  

4.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 2001 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.  

The Veteran testified in March 2013 before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the Veteran's file in the Virtual VA paperless claims processing system (Virtual VA).  

This appeal was processed in part using Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection - Traumatic Brain Injury

The Veteran seeks service connection for a traumatic brain injury.  He was previously scheduled for a VA examination in 2012, but failed to report.  At his March 2013 personal hearing, he stated that he had recently moved and did not receive notice of his examinations.  Thus, remand for another VA examination is necessary.  The Board reminds the Veteran that it is his responsibility to keep VA aware of his whereabouts, and to cooperate fully with attempts to adjudicate his claims.  

Service Connection - Lumbosacral and Cervical Spine Disorders

The Veteran seeks service connection for lumbosacral and cervical spine disorders.  On VA examination in December 2009, he was diagnosed with a lumbar strain.  The examiner stated this disorder was likely unrelated to service, however, because of a lack of "continuity of the condition" since service.  The Veteran has reported chronic low back pain since an in-service motor vehicle accident.  Despite his status as a layperson, the Veteran is competent to report such observable symptomatology as low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Veteran's assertions of a motor vehicle accident in service while serving in Iraq are consistent with the circumstances of his service, and are presumed credible by the Board.  Thus, because the examiner did not provide a basis for dismissing the Veteran's assertions as not credible, remand is required for a more thorough rationale.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding his claimed cervical spine disorder, the record does not contain a clear diagnosis of this disorder.  Therefore, remand is required to determine the nature and etiology of any current cervical spine disorder.  

Service Connection - Right Shoulder Disorder

The Veteran seeks service connection for a right shoulder disorder, claimed to result from a motor vehicle accident in service.  While he has not undergone a VA orthopedic examination to specifically address this claimed disorder, VA treatment records have diagnosed him with such non-specific diagnoses as chronic pain syndrome of the right shoulder and arthralgia of the right shoulder.  No medical opinion has been provided regarding whether such current disorders were incurred in service, or as the result of an in-service injury.  As the Veteran has put forth credible assertions of a continuity of right shoulder pain since service, and has a current diagnosis, a medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VA examination to assess whether he has residuals of a traumatic brain injury, to include as sustained during active duty service.  The claims folder must be provided to the examiner and should be reviewed by the examiner in connection with the examination.  Any testing deemed necessary by the examiner should be performed. 

The examiner should specifically note all evidence regarding the purported incidents that the Veteran claims to have occurred during active duty service.  The examiner is reminded that the Veteran served in combat and any injuries claimed by the Veteran and consistent with such service are presumed to have occurred.  After all necessary testing, the examiner should report whether the Veteran currently has residuals of a traumatic brain injury.  If residuals of a traumatic brain injury are diagnosed, the examiner should render the following opinion: 

If residuals of a traumatic brain injury are found, is it at least as likely as not (50 percent probability or greater) that these residuals are related to any incident of active duty service?  

A rationale should be provided, to include, if applicable, an explanation of how the clinical findings support a diagnosis of traumatic brain injury.

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  Provide the Veteran with the appropriate examination to determine the etiology of any current lumbosacral and/or cervical spinal disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must first elicit from the Veteran a detailed history of any alleged in-service spinal injury or injuries and the symptomatology thereafter.  As the Veteran served in combat, his reported injuries during such service are presumed to have occurred in the absence of evidence to the contrary.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more likely than not (probability greater than 50 percent), at least as likely as not ( probability of 50 percent), or less likely than not (probability less than 50 percent) that any current lumbosacral and/or cervical spinal disorder had its onset during active service or is otherwise related to service.  If there is any current diagnosis of arthritis or organic disease of the nervous system attributable to the lumbar or cervical spine, the examiner should state whether it is more likely than not, at least as likely as not, or less likely than not that such disorder manifested to a compensable degree within one year after discharge from active service.  

The examiner must specifically address the Veteran's assertions of an in-service injury or injuries to his lumbar and cervical spine.  The rationale for all opinions expressed must be provided.  If the examiner finds insufficient evidence to establish a current diagnosis of a lumbosacral spine disorder, the examiner must state as such for the record.  

3.  Provide the Veteran with an the appropriate VA examination to determine the etiology of any current right shoulder disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must first elicit from the Veteran a detailed history of any alleged in-service injury or injuries and the symptomatology thereafter.  As the Veteran served in combat, his reported injuries during such service are presumed to have occurred in the absence of evidence to the contrary.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more likely than not (probability greater than 50 percent), at least as likely as not ( probability of 50 percent), or less likely than not (probability less than 50 percent) that any current right shoulder disorder had its onset during active service or is otherwise related to service.  If there is any current diagnosis of arthritis or organic disease of the nervous system attributable to the right shoulder, the examiner should state whether it is more likely than not, at least as likely as not, or less likely than not that such disorder manifested to a compensable degree within one year after discharge from active service.  

The examiner must specifically address the Veteran's assertions of an in-service injury or injuries to his right shoulder.  The rationale for all opinions expressed must be provided.  If the examiner finds insufficient evidence to establish a current diagnosis of a right shoulder disorder, the examiner must state as such for the record.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending service connection claims for disorders of the right shoulder and lumbosacral spine in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

